{¶ 21} I respectfully dissent from the majority opinion.
 {¶ 22} The majority finds even if the trial court erred in denying the Motion to Suppress, it was not prejudicial error for the trial court to note the results of the blood test on the record, but only harmless error. (Maj. Op. at ¶ 17.)
 {¶ 23} I find the trial court did more than merely note the results of the blood test. The trial court commented, "Yeah. Well, that's [.37] pretty drunk. . . You know, that's just a couple drinks away from being dead. Especially when it's a blood test. Probably the most accurate of tests." (Tr. at p. 5) Based upon this comment, I believe a reasonable possibility exists the blood tests results, if improperly admitted, contributed to Appellant's conviction.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Licking County Municipal Court is affirmed. Costs assessed to appellant. *Page 1